DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of Sesse et al. (US 2002/105770).
Regarding Claim 1, Aiken discloses a power vending circuit breaker for an electric load (Figures 1-2), said power vending circuit breaker comprising: 
a plurality of first terminals (power input terminals connected to AC power supply 26, Figure 1); 
a plurality of second terminals (comprising power output terminals at 14 connected to electric vehicle 16 and terminals of 24, 18 connected to 22, 28, 20,12 for two way communication between the elements, Figure 1); 
a number of separable contacts (contacts of contactor 18, Figure 1), at least one of said number of separable contacts being electrically connected between one of said first terminals and one of said second terminals (18 connected between input terminals and output terminals, Figure 1); 

a metering circuit (comprising AMI meter 20, Figure 1) within said power vending circuit breaker and operatively associated with power flowing through said at least one of said number of separable contacts between said one of said first terminals and said one of said second terminals (20 connected in series with 18 between the input and output terminals, Figure 1); 
a mechanism structured to open or close said number of separable contacts (part of EVCS controller connected to 18, Figure 1); 
a processor within said power vending circuit breaker (part of 22, Figures 1-2) and structured to cause said mechanism to open or close said number of separable contacts (contactor data 212 in 22 in Figure 2, 22 coupled to contactor 18 in Figure 1 and structured to open and close the contactor), to input a plurality of power values from said metering circuit and to determine a plurality of energy values (Figure 2, two-way communication between AMI meter 20 and EVCS controller 22, AMI meter data 214 in 22, Paragraph 15); and 
a communication mechanism (comprising 12, Figure 1) cooperating with said processor to communicate said energy values to a remote location (12 communicating information to NMS 8 and AMI Head End 6, Figure 1).
Aiken does not specifically disclose that the power vending circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker.

Regarding Claim 12, Aiken discloses a circuit breaker for an electric load (Figures 1-2), said circuit breaker comprising: 
a plurality of first terminals (power input terminals connected to AC power supply 26, Figure 1); 
a plurality of second terminals (comprising power output terminals at 14 connected to electric vehicle 16 and terminals of 24, 18 connected to 22, 28, 20,12 for two way communication between the elements, Figure 1); 
a number of separable contacts (contacts of contactor 18, Figure 1), at least one of said number of separable contacts being electrically connected between one of said first terminals and one of said second terminals (18 connected between input terminals and output terminals, Figure 1); 
a mechanism structured to open or close said number of separable contacts (part of EVCS controller connected to 18, Figure 1), and 
a processor (part of 22, Figures 1-2) structured to 

annunciate through one of said second terminals a power circuit electrical parameter for said electric load (Figures 1-2, communication between AMI meter 20 and 18, 24, AMI meter data 214 in 22 and annunciating at 12, 14, Paragraph 15, “….an EVCS controller 22 configured to receive a first set of instructions from the AMI meter 20 (which may be located within, or external to, to EVCS 2.  The first set of instructions from the AMI meter 20 may provide details as to how a power supply to the charging outlet 14 should be modified.  For example, the first set of instructions may be transmitted via the AMI network 10 (e.g., from the NMS 8) and may indicate that the power supply to the charging outlet 14 should be terminated (e.g., immediately).  In other cases, the first set of instructions may indicate that an amount of power supplied to the charging outlet 14 should be modified (e.g. reduced by specified percentage).  In other cases, the first set of instructions may indicate that power supplied to the charging outlet 14 should be modified after an AMI event (e.g., reinstated after payment of an amount due)”, Paragraph 16), 
receive from a number of said second terminals a confirmation from or on behalf of said electric load to cause said mechanism to close said number of separable contacts (Figure1-2, two-way communication between AMI meter 20 and EVCS controller 22, AMI meter data 214 in 22, Paragraph 16), and 
determine a fault state operatively associated with current flowing through said number of separable contacts (Figure 1, communication between AMI meter 20, EVCS 
Aiken does not specifically disclose that the power vending circuit breaker has the form factor of a miniature circuit breaker or a molded case circuit breaker.
Sesse et al discloses in Paragraph 6 that circuit breakers used in residential and light commercial application being referred as miniature circuit breakers because of their limited size (Paragraph 6, “….Circuit breakers used in residential and light commercial applications are commonly referred to as miniature circuit breakers because of their limited size”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of the power vending circuit breaker of Aiken, being a light commercial application (EVCS for vending power/charge to electric vehicle), to have the limited size/form factor of a miniature circuit breaker as taught by Sesse, to fit in the limited or small space available for the application.  
Claims 2-11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of in view of Sesse et al. (US 2002/105770) and Netzberg et al. (US 2013/0190968, IDS Document).  
Regarding Claim 2, Aiken discloses the power vending circuit breaker of Claim 1, wherein said number of separable contacts comprises at least sets of separable contacts (movable and fixed contacts of 18, Figure 1); and wherein said metering circuit comprises a first current sensor (Paragraph 15, “….24 is configured to provide a safety function when excessive electrical current is detected”), and a power metering circuit 
Combination of Aiken and Sesse does not specifically disclose additional set of contacts and current sensor being electrically connected in series with said first one of said sets of separable contacts between said one of said first terminals and said one of said second terminals, a second current sensor electrically connected in series with a second one of said sets of separable contacts between another one of said first terminals and another one of said second terminals, a first voltage sensor sensing a first voltage operatively associated with said first one of said sets of separable contacts, a second voltage sensor sensing a second voltage operatively associated with said second one of said sets of separable contacts, and a power metering circuit cooperating with said first and second current sensors and said first and second voltage sensors to provide the plurality of power values to said processor.
Netzberg discloses a power vending circuit breaker for an electric load (EVSE, Figures 1-10), said power vending circuit breaker comprising a plurality of sets of separable contacts (2 sets of contacts of contactor 20, Figure 1) connected between a plurality of first terminals and second terminals (terminals connected to L1, L2, GND and terminals to 1-5 of EVSE connector 10, Figure 1), and a plurality of sensors which includes a current sensor and a voltage sensor and a power metering circuit cooperating with said sensors to provide the plurality of power values to a processor (Figure 4, plurality of voltage sensors 166,  Paragraph 40, Figure 5, 174).  

Regarding Claim 3, Aiken discloses the power vending circuit breaker of Claim 1 wherein said communication mechanism includes wireless and/or hardwired means to communicate with several devices and add-on modules (see Paragraph 25, Figures 1-2, Figure 2 shows two-way communication ports between 102 and various modules 120, 122, 8, 20).  Combination of Aiken and Sesse does not specifically show the details to include expansion ports and ports connected to the EV. 
Netzberg discloses a power vending circuit breaker for an electric load (EVSE, Figures 1-10), said power vending circuit breaker comprising two-way communication between EVSE and an electric vehicle (EV) including several ports to communicate each other (Figure 1) and a plurality of sensors which includes a current sensor and a voltage sensor and a power metering circuit cooperating with said sensors to provide the plurality of power values to a processor (Figure 4, plurality of voltage sensors 166,  Paragraph 40, Figure 5, 174). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination power vending circuit breaker, communication ports as taught by Netzberg and select the type of ports based on the load type and the number of loads to communicate. 

Regarding Claim 13. 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brian Matthew Aiken (US 2013/0030594, previously referred as “Mathew”, and now on as “Aiken”, and corresponds to EP 2 551 146 used in 10/18/2019 office action) in view of Sesse et al. (US 2002/0105770) and Mercier (US 2003/0171009).
Regarding Claim 14, Aiken discloses the circuit breaker of Claim 12, wherein a circuit breaker CB is electrically connected in series with one of said number of separable contacts (CB 24 in series with 18, Figure 1).  Combination of Aiken and Sesse does not specifically disclose the type of circuit breaker being a fuse and each of said number of separable contacts is a solid state switching device.  
Mercier discloses power supply coupled to a line and neutral lines to provide power to a load comprising fuse and solid state current interrupting devices in series (Figure 5, fuse 404 and 420, 408 in series in line conductor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination, a fuse as the circuit breaker and solid state devices for as interrupting devices as taught by Mercier to interrupt power during an overcurrent event and to increase response time for fault interruption.  
Response to Arguments
Applicant's arguments filed on 1/04/2021 have been fully considered but are found not persuasive and/or rendered moot in view of new grounds of rejection and/or as discussed below.
Applicant’s arguments, on Pages 7-8 of the Remarks, toward the amended limitation of the power vending circuit breaker “has the form factor of a miniature circuit 
The Applicant argues, on Pages 7-8 of the Remarks that Aiken fails to disclose at least "a thermal- magnetic protection circuit electrically connected in series with said at least one of said number of separable contacts between said one of said first terminals and said one of said second terminals," as is recited in independent claim 1.
In response, examiner respectfully notes that as Applicant also noted on Page 7 of the Remarks, Aiken discloses in Paragraph 15, “….circuit breaker 24 is configured to provide a safety function when excessive electrical current is detected…”, and provide thermal protection from overheating due to excessive current and element 24 is electrically connected in series with contactor 18, and meets the limitation of “connected in series with at least one of the contacts of the contactor”. Examiner respectfully further notes that the claimed thermal-magnetic protection circuit and the element 24 of Aiken both operate when an overcurrent or “excessive electrical current” is detected to protect the load/electric vehicle coupled to the power vending circuit breaker. 
Examiner respectfully further notes that Claims does not recite any distinct features for the claimed thermal magnetic protection circuit and Aiken’s disclosed element 24 being a conventional circuit breaker circuit breaker 24 is configured to provide a safety function when excessive electrical current is detected…”, inherently include a “magnetic” part either as a bimetal element or as trip/interrupting element.  Please also note that the background of applicant’s invention describes that circuit breakers use a thermal-magnetic trip device to actuate the operating mechanism to open the separable contacts, see page 1, lines 18-22 and page 2, lines 4-7. Thus, the 
Regarding Applicant’s arguments, on Page 10 of the Remarks toward dependent Claims (2-11 and 13), please see response to arguments toward Claim 1 and 12 above.
Regarding Applicant’s arguments, on Pages 10-11 of the Remarks toward dependent Claims 4-11, toward the combination of Aiken and Netzberg, examiner respectfully notes that selection of load type, circuit breaker type, and add-on modules based on the load and circuit breaker would be obvious to one of ordinary skill in the art having the combined teaching of Aiken and Netzberg meeting the limitations as parent Claim 3 of claims 4-11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LUCY M THOMAS/Examiner, Art Unit 2836, 2/16/2021                                                                                                                                                                                                        

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836